 MATAI (U.S.A.) INC.Matai(U.S.A.) Inc.andJohn Robert GibbsandChristopherA.McClanahan.Cases 9-CA-22565 and 9-CA-226358 September 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 27 June 1986 Administrative Law JudgeIrwinKaplan issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,findings, andconclusionsand to adopt the recommendedOrder.'ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent,Matai(U.S.A.) Inc., Springfield, Ohio, its officers,agents,successors,and assigns,shall take the action setforth in the Order.'The General Counsel's only exceptions urge modification of the rec-ommendedOrder to includea provision for a visitatorial clause authoriz-ing the Board, for compliance purposes,to obtain discovery from the Re-spondent under the Federal Rules of Civil Procedure under the supervi-sion of the United States court of appeals enforcing this Order. Under thecircumstances of this case,we find it unnecessary to include such aclause.Vyrone Alex Cravanas, Esq.,for the General Counsel.ElbertG. Smith, Esq. (Smith & West),of Springfield,Ohio, for the Respondent.DECISIONSTATEMENT OF THE CASEIRWIN KAPLAN, Administrative Law Judge. Theseconsolidatedcaseswere heard in Dayton, Ohio, on 10and 11 February 1986. The underlying charges werefiled by John Robert Gibbs (Gibbs) on 4 November 1985and Christopher A. McClanahan (McClanahan) on 29November 1985 in Case 9-CA-22565 and Case 9-CA-22635,respectively,allegingessentiallythatMatai(U.S.A.) Inc. (Respondent) permanently laid them off forreasons violative of Section 8(a)(3) and (1) of the Nation-al Labor Relations Act (the Act).The charge in Case 9-CA-22565 gave rise to a com-plaint and notice of hearing dated 19 December 1985,which complaint was subsequently consolidated withCase 9-CA-22635 in an order consolidating cases, con-327solidated amended complaint, and amended notice ofhearing dated 7 January 1986. In addition to the allegeddiscriminatory layoffs of Gibbs and McClanahan, in theaforenoted consolidated amended complaint, it is also al-leged that Respondent independently violated Section8(a)(1) of the Act by promulgating, maintaining, and en-forcing an overly broad no-solicitation, no-distributionrule and threatening employees with reprisals to discour-age them from engaging in union activities.Respondent filed corresponding answers (amended fur-ther at the hearing), conceding, inter alia, jurisdictionalfacts and the supervisory and agency status of certain in-dividuals, but denying that it committed any unfair laborpractices.Based on the record as a whole, including my observa-tion of the witnesses, and after careful consideration ofthe posttrial briefs, I find as followsFINDINGS OF FACTI. JURISDICTIONRespondent, Matai (U.S.A.) Inc., an Ohio corporation,at all material times has engagedin the manufacture ofwoven-coated polyethlene sheeting and grid film sheet-ing at itsfactory in Springfield, Ohio. During the past 12months, in connection with the aforenoted business oper-ations,the Respondent has derived revenue in excess of$50,000 from the shipment and sale of its products direct-ly to customers outside the State of Ohio. It is admitted,the record supports, and I find that Respondentis an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.It isadmitted and I find that the Glass, Pottery, Plas-tics and Allied Workers International Union, AFL-CIO(the Union) is now, and has been at all materialtimes, alabor organization within the meaning of Section 2(5) ofthe Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and Sequence of EventsRespondent is a manufacturer of reinforced plastic tarpproducts. For approximately the past 8-1/2 years, Re-spondent has owned and operated a factory in Spring-field,Ohio, its only facility involved herein. ChargingPartiesGibbs and McClanahan were both employed byRespondent at its Springfield facility. The employees atthat location have never been represented by a union. InJuly 1984, union activities first commenced when Gibbscontacted International Vice PresidentWayne King toexplore union representation and a meeting was arrangedand then held that same month at the Holiday Inn South,in Springfield.At the first union meeting with King, Gibbs wasjoined by fellow employee Doug Martin. Gibbs andMartin both signed union authorization cards at thatmeeting and were given additional union cardsand pam-phlets to distribute to Respondent's other employees.(See G.C. Exhs. 2(a), (b), and (c).) Following this meet-ing,Gibbs returned to the Springfield facility, and almostimmediately began to champion the Union'scause. In281 NLRB No. 50 328DECISIONSOF NATIONALLABOR RELATIONS BOARDthis,Gibbs receivedsomeassistance fromMartin, butmainlyby fellow Charging Party McClanahan. For themost part, the union literature was distributed in Re-spondent'sparkinglot.Gibbs also conducted severalmeetingsof employees at his home to discuss the Union.Respondent at that time employed from 45 to 50 employ-ees,which represented its normal employee complement.In all,Gibbs collected some 15 signed union authoriza-tion cards during 1984. However, after some initial en-thusiasm, the Union's organizationalefforts stalled untilmid-1985.According to Gibbs, employee interest in the Unionresurfaced in 1985 because the wage increases providedby Respondent were substantially less than in previousyears.Gibbs testified that he resumed his organizationalactivitieslargely in response to employee inquirieswhether he was "still active in the Union." He resumeddistributing union literature and obtained some additionalsignedauthorizationcards,with the assistance ofMcClanahan and Martin. These activities were carriedout in the lunchroom, parking lot, and Gibbs' home.While Gibbs acknowledged that he tried to conceal suchactivities from management, he testified that from time totimethe subject of the Union had come up with supervi-sors.As testified to by Gibbs, the first reference by a super-visor to him regarding the Union occurred in May1985.1Gibbs testified that on that occasion, aroundlunchtime,while he and employee Tammy Hornbergerwerestandingat the door of the facility awaiting the ar-rival of the lunch truck, the two of them chatted abouttheir displeasure over the Company's raises,towhichGibbs assertedly opined, "If we could have a union,maybe we could do something about that." According toGibbs, Supervisor Roger Lucas overheard his remarkand stated, "Right, as soon as you do [have a union],Matai will just come in and close the place down, andeverybody will be out of a job. They'll move andevery-body will be gone. Everyone will be out of a job."Lucas denied making antiunion statements and deniedthreatening a plant relocation if the employees unionized.Another incident, as testified to by Gibbs, when a su-pervisor linked reprisals to support for the Union, oc-curred during the third week in July. Gibbs testified thathe had just finished having a discussion with employeeMike Mayo at thelaminationmachine where, inter alia,they had talked about the Union, when he and Depart-ment Supervisor George Clouse came upon each other.According to Gibbs, Clouse alluded to employees "start-ing thisunionstuff' and cautioned them to "stop" or"they would be in a lot of trouble." Gibbs assertedlyasked Clouse to elaborate to which the latter responded,,You know, the unemployment lines are still kind oflong and I would hate to see anybody go in [sic] them."Clouse denied ever saying anything to Gibbs about theUnion. However, around that time, Mitsuo Tanaka, thenew plantmanager(Osamu Hayashida's successor), ad-mittedly spoke to Gibbs about his union activities.iAll dates refer to 1985,unless otherwise indicated.Tanaka testified2 that sometime in July he tore up awarning report given Gibbs because it was over a"ratherminor" matter, and in doing so, Tanaka toldGibbs, "I have heard the rumors about the unions, if[you are] going [to engage in] union activities, you have[to] becomea reliableworker tosucceed ...."On 16 August Gibbs was informed by his then imme-diate supervisor,BonnieCarlos, that he had to be laid offbecause of lack of work.3 A few weeks earlier, Carloshad requested of Plant Manager Hayashida that Gibbs bereassigned from the lamination department to mainte-nance becauseChristopherBaisden,a maintenance em-ployee,was going on vacation. According to Carlos,Gibbs was supposed to be laid off with other employeesat that time but because he possessed maintenance abili-ties and on the bases of personal considerations, i.e., hiswife was pregnant and they could use the money, sheaskedHayashida to defer the layoff until Baisden re-turned to work. According to Gibbs, the layoff came asa complete surprise. Thus, while Gibbs confirmed thatCarlos told him that he would be covering for Baisdenover the vacation period, Gibbs also asserted that Carlostold him that he would return to the lamination depart-ment when Baisden returned to work.Gibbs and Carlosare also at odds regarding what wassaid by Carlos at the time she informed Gibbs of thelayoff.According to Gibbs, Carlos told him that thelayoff was temporary, only a "couple of weeks" and notto get "upset." Carlos, on the other hand, asserted thatshe told Gibbs that she did not know how long he wouldbe laid off and merely noted the "possibility" of recall ifproduction improved. Gibbs was permitted to take thenext 2 weeks as vacation time, so that the actual layoffdid not commence until about 3 September.Gibbs testified that during the first or second week inSeptember he was approached by Supervisor BillyFarley at a softballgame(both played on Respondent'ssoftball team) and told that Respondent was unhappyabout Gibbs' union activities and alluded to the fact thatGibbs has "a wife and a baby on the way" in cautioninghim to pull back from such activities. Farley denied eversaying anything to Gibbs about union activities.During Gibbs' layoff in September, he continued topressPersonnelDirectorKristenGrischy about hisrecall status and she in turn continued to tell him thatshe had noidea.Finally,Gibbs asked Grischy for ameeting with Tanaka to discuss his employment statusand a meeting was so arranged on 23 September.At the aforenoted meeting, Gibbs learned that hewould not be recalled. Grischy also attended this meet-ing and did the interpreting for Tanaka. According toGibbs,Grischy told him that he was not coming backbecause of his union activities; however, Grischy asser-tedly refused Gibbs' request to state this reason in writ-2Tanakaspoke througha Japanese interpreterbothon that occasionand inhis testimonyat the instant hearingSAccording to employeeDouglas Martin,thatsame month Carlosmade some negative statements about the Union and also told him that itwould be in Gibbs' bestinterest to "watch out what he said about theUnion " Carlosdenied making any antiunion statements to Martin or thatshe spoke to himabout union organizing. 4MATAI (U.S.A) INC.ing.Gibbs testifiedthatGrischytold him that Tanakatold her that he had been acquainted with unions inJapan and that Matai did not need a union.Further,Gibbs was assertedly told thatif the Companydecidedto lay off theentirework force and relocate that itwould be his fault. In that same session,Gibbswas asser-tedly told that he needed a more positive attitude andGrischy alluded to an occasion in Augustwhen Gibbsassertedly got "high"and stood on a table in the lunch-room.4Grischy provideda substantially different account ofthe 23 September meeting.Thus, Grischy testified thatshe told Gibbs that he was not being recalled because ofhis poor work record and attitude.She denied tellinghim that it had anythingto do withhis union activities.Grischy testified that she remindedGibbs,inter alia, of"counseling session[s]"he had with former Plant Manag-er Hayashida,his "belligerent way of talking to supervi-sors" and "mentioned something to him about[his] talk-ing poorly about the company."AccordingtoGrischy,Gibbskept pressing her to elaborate and finally he re-marked,"You mean-you're talking aboutmy talkingabout the Union."To this, Grischy assertedlyresponded,"John,I don't know what you're talking about."Grischytestified that she toldGibbsthat he was trying to get herto admit thatthe Companywas taking this action againsthim because of his union activities when she had no suchknowledge.5Gibbs thenasked"Well, are yougoing tocallme back or not, to whichshe assertedly responded,"Mr. Tanaka hasn'tmade up his mind,but it looks rightnow, probablynot."GrischytestifiedthatGibbs thenpointed at her and statedin a "very loud voice," "Then Iguarantee the Union will be herewithin 45 days."According to Grischy,because of Tanaka's limited ex-perience, he could not decide whetherto recall Gibbsand called a meeting of all supervisors on or about 26September to get their input on thissubject.At thismeeting,Grischy recommendedthatGibbsnot be re-called and then she askedfor a voteor show of handsfrom the other supervisors.The supervisors unanimouslyexpressed their opposition to recallingGibbs, who wasthen deemed permanently laid off.From June throughout the remainderof the year, Re-spondent laid off approximately 10 to 12 employees.Aside from Gibbs,McClanahan was the only other em-ployee"permanently"laid off.The otherlaid-off em-ployees were either recalled or had voluntarily decidednot to return.However,McClanahan's layoffstatus of 2August, which was assertedly due to a downturn in busi-ness,was converted to a "permanent" layoff on 21August,for the additional reason of"poorwork qual-ity." (R.Exh. 5.)Unlikethe special meeting that wasconvened on 26 September to discuss Gibbs' status, therewas no such gathering,vis-a-vis,McClanahan.Grischyacknowledged that the workload was such subsequent to4While Gibbs admitted getting"high"early in his employment atMatai,he also asserted that he had long decided that it was inappropriateand denied getting"high"atwork in August and for a long time priorthereto.5While the record disclosed that Grischy was told by supervisors ofreports that Gibbs was involved in union activities,she and other super-visors assertedly dismissed these accounts as hearsay or rumors.329the layoffs that both Gibbs and McClanahan could havebeen recalled had management been so disposed.McClanahan testified that when Farley told him on 2August that he was laid off, he also stated that Farleywould have kept McClanahan,but the matter was out ofhishands.While Farley did not specifically denyMcClanahan's testimony,he testified that he had input inthe decision to lay off McClanahan and, apparently,agreed therewith.Thus, Farley asserted that McClana-han had not performed satisfactorily and "sooner orlater"would have recommended his discharge.°Farleydenied having any knowledge of McClanahan's union ac-tivities at the time of the layoff or knowing whether hewas a union sympathizer.Thisis somewhat in conflictwith McClanahan's testimony as noted below.McClanahan testified that around 1 January 1985, inthe lunchroom, a small group of employees and a few su-pervisors including Farley discussed,informally, theirvarious gripes.For example,some of the employeescomplained about having to cover for employees whodid not show up to work.Further,Supervisor GeorgeBreakall assertedly complained that he had to exercisemore responsibilities than most of the other supervisors.According to McClanahan,in response to the variousgripes that were expressed at that time,he opined, "if wehad a union, we wouldn't have to stand for it." Breakalland Farley assertedly made some negative comments re-garding the Union noting that union dues would out-weigh union benefits.Breakall assertedly stated that theJapanese owners would not tolerate a union and wouldrelocate and hire new employees.McClanahan assertedlystated that"[he] would rather pay union dues and have alittle say so in [his]work."Supervisor Carlos assertedlyspoke of the"Wickham"situation, another Springfieldcompany that had a union and was forced to close down.Carlos assertedly pointed out that the Union did not savethe jobs of those employees.Basically,Farley,Breakall,and Carlos deny the antiunion statements ascribed tothem by McClanahan.7B. Discussion and Conclusions1.CredibilityThis case turns principally on Respondent's motivationinpermanently laying off Gibbs and McClanahan. Infinding for reasons noted below that Respondent wasmotivated by unlawful considerations,I have,inter alia,discarded a substantial portion of its defense and denialson the basis of credibility resolutions. None of Respond-ent'switnesses impressed me as candid or reliable. Forexample,virtually all of Respondent's seven managersand/or supervisors disclaimed initially any knowledge of6Farley was the supervisor in shipping and receiving.McClanahanworked in that department and under Farley from 22 July until he waslaid off on 2 August,approximately 1 week.4 It is also alleged that since about 4 May 1985 Respondent has pro-mulgated,maintained,and enforced an overly broad no-distribution ruleinviolationof Sec.8(aXl).The disputed rule (rule 34) prohibits"[d]istributing printed matter on company premises without permission."(Jt.Exh.1.)This allegation will be treated separately and more fullyinfra. 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion activity, only to retreat therefrom when ques-tioned further or confronted with affidavits.PersonnelDirectorGrischy's testimonyisa case inpoint. According to Grischy, it was not until 23 Septem-ber 1985 when she first learned of "any union activity."(Tr. 182.) Grischy testified that at that time Gibbs threat-ened to bring in the Union. When Grischy was ques-tioned further about the timing of her union knowledge,she discounted anything prior to 23 September as "somerumors, but nothing substantial, nothing worth noting."However, a moment or two later, Grischy acknowlegedthat 4 or 5 months before her 23 September meetingwith Gibbs she was told by supervisors and employeesthat "quite a few" employees (and they were named)were involved in union activities. (Tr. 182, 187-188.) Inthis connection, it is noted that while Grischy identifieda number of employees who were "mentioned" to her asinvolved in union activity this list did not include Gibbsuntil she was specifically asked whether his name wasalso mentioned and she responded in the affirmative. (Tr.183.) This admission is clearly inconsistent with her affi-davit when she denied ever knowing Gibbs to be a unionsympathizer or advance anything related to that cause.(Tr. 195.) Given my assessment of Grischy's demeanorand total testimony, I find it more likely that this wasnot merely an oversight, but rather reflected an effort totake liberties with the truth regarding her knowledge ofGibbs' union activity.Similarly, I found Grischy to be elusive and less thanforthright in testifying about her knowledge of unioncards. She first denied that the subject of union cardshad been brought to her attention. (Tr. 476.) SupervisorCarlos, however, testified that she informed Grischy inJune or July that employee Jim Mills told her that Gibbswas passing out union cards. Grischy, when reminded ofCarlos' testimony, responded, "I'm not sure if she[Carlos] actually told me about union cards specificallyor that there were some people trying to organize aunion."A moment later, Grischy acknowleged thatCarlos told her about union cards "probably in thesummer(1985)." (Tr. 477.)In short, I found Grischy's testimony inconsistent, eva-sive, implausible, lacking in candor, and unreliable. Simi-larly, for reasons noted below, I found Supervisor Carlosto be an incredible and unreliable witness.According to Carlos, the only "real talk of the Union"was in the latter part of September 1985. She discountedall references to union activity prior thereto on the basisthat it was "just hearsay and rumors." Thus, Carlos as-sertedly did not deem it important that employee JimMills had informed her earlier in 1985 that Gibbs waspassing out union cards and that Mills named other unionsupporters.Notwithstanding this assessment, Carlos sawfit to pass this information on to Grischy. Carlos alsodenied being told that Gibbs had posted union literature.However, when confronted with her affidavit, she admit-ted that as early as 1984 she was told that Gibbs had dis-tributed and posted union literature.Further, casting doubt on Carlos' overall credibility isher testimony regarding employee attendance. She firstasserted that employee attendance was not generally aproblem. However, when asked specifically about num-bers, Carlos admitted that "a third" of the employees arewritten up for coming in late or not showing up forwork.8 Still further,in assessingCarlos' overall credibil-ity, it is noted that she recommended against recallingGibbs ostensibly because of the poor quality of his work.Yet, approximately I month earlier Carlos had recom-mended to Plant Manager Hayashida that Gibbs be tem-porarily reassignedto herdepartment to replace an em-ployee on vacation. According to Carlos, in doing so,she felt concern for Gibbs, whose wife was then preg-nant and the extra money would come in handy. Howev-er, this expression of compassion appeared to be missing1month later when Carlos recommended against recall-ing Gibbs. Given Carlos' acknowledgment that Gibbs, asa replacement, performed to her full satisfaction until hewas laid off, I find it highly unlikely that her recommen-dation againsthim was predicated on poor production asshe so testified.In short,noting the inconsistencies, con-fusion, lack of candor, conclusionary assertions, and im-plausibility of Carlos' testimony, I find that she cannot becredited in any material respect.Similarly, I found the testimony of Tanaka, Farley,Breakall,Clouse, and Lucas (Respondent's other wit-nesses) to be seriously flawed. For the most part, I foundthese witnesses vague, evasive, unresponsive, and implau-sible.For example, Tanaka asserted that he paid little at-tention to the Union and could recall virtually nothingabout this subject. He could not recall dates, identities,or circumstances. I found, however, that Tanaka washardly forthright in so downplaying his concern abouttheUnion. Thus,it is notedthatTanaka belatedly re-called that he told Gibbs that he had heard of his unionactivities and cautioned him about becoming a "reliableworker" if he wanted "to succeed." At the same meetingTanaka toreup a warninggiven to Gibbs by his supervi-sor and stated "that as a new plant manager, I'm goingto give [you] a new chance."As for Supervisor Farley, I found, inter alia, that hisresponseswhen cross-examined were equivocal, uncer-tain, and lacking in conviction. In this regard, it is notedthat Farley's voice on direct came across with no appar-ent difficulty, but began to fade when cross-examined,and I had to remind him to raise his voice. According toFarley, regardless of the layoff, sooner or later, hewould have recommended McClanahan's discharge be-cause he wasa"veryslow" and a"very poor" worker.9However, Farley was somewhat unsure and equivocalwhether he spoke to McClanahan about his displeasurewith the latter's work performance. Thus, Farley whenasked, responded, "I believe-I think I might have onetime."Supervisor Breakall also denied knowledge of unionorganizing activity, although he noted that virtually ev-eryone in his department voiced some support for the8This testimonyis especially significant given Respondent's assertionthatMcClanahan,in part, was permanentlylaid off forpoor attendanceand there is no probative evidence that other employees were similarlytreatedeNoting that McClanahanonly workedunderFarley forapproximate-ly I week, I find,without more,that this prognosisis oflittle probativevalue kMATAI (U.S.A) INC.Union. He testified that the firsttime he heard anythingabout theUnion waswhenMcClanahan mentioned thesubject during the summer of 1985.Breakall assertedlytreated all the union talk merely as "rumors."I do notcreditBreakall,noting,inter alia,that othersupervisorshad known that unionauthorization cards were passedaround;that higher management had seen union litera-ture at thefacility;and I was unimpressed with Brea-kall's demeanor and testimony otherwise.For substantially the same reasons,I do not credit thetestimony of Clouse andLucas.Clouse heard employeestalking about passing around union cards, but he"disre-garded"such talk as"hearsay." (Tr. 393-394.) Lucas, forhispart,denied ever knowing whetherGibbs orMcClanahan were involved in union activity.(Tr. 257.)However, Lucasalso testified that as early as 1984 Gibbshad threatened him with union reprisals for giving him awarning report.Further,Lucas admitted that he hadlearned from employee Mills and/or employee Carterabout a union meeting where employees signed unioncards. (Tr. 421-422.) He deniedthatMills or Carter iden-tified any of these employees.I find that highly unlikely,noting particularly that SupervisorCarlosadmitted thatMillstold her that Gibbs hadpassed around union cardsand had alsoidentified other employees "rumored" tohave supportedthe Union.In contrast to Respondent's witnesses,I fmd that thewitnesseson behalf of the GeneralCounsel exhibitedgreater recall and were largely responsive,consistent,and forthright. Gibbs,for example,was clearlyforthrightby readilyadmitting on cross-examination that he hadgotten"high"atwork during the early days of his em-ployment andthatPersonnelDirectorGrischy hadknowledge thereof. However,he also testifiedwithoutcontradiction that he hadnever been warned or disci-plined forsuch misconduct.Thus,he testifiedcandidlyabout hisown impropriety,notwithstanding an apparentabsence ofcontradictorydocumentation.Gibbswas alsoclearly responsiveand candid in testifyingabout his diffi-cultiesinworkingwith fellowunion activistMcClana-han on the barmag machine.Thus, Gibbsadmitted, with-out hesitation,that he had gone to SupervisorCarlos toask her totake McClanahan off that machine.As for McClanahan, he receivedsubstantialcorrobora-tion from Gibbsand employee Douglas Martin regardingthe nature and extentof hisunion activities.Further, Ifind that theessence of Supervisor Breakall's testimonyin at leastone criticalarea tendsto confirmMcClana-han's assertions.Thus,McClanahantestified that he toldother employeesand supervisorswho had beendiscuss-ing various gripesatwork that they wouldall be betteroffwith aunion.WhileBreakall denied recalling orhearingMcClanahanmake such a statement,he acknowl-edged that virtually allthe employees in the departmentmade similar remarks. (Tr. 318, 322.)Finally, I find thatemployee Martin was impressiveand straightforward as a witnessand testified credibly. Itis noted,inter alia, thatMartin readily acknowledged oncross-examination that he and Gibbs are good friends.However,in assessingMartin'soverall credibility, it isalso notedthat at the time he testifiedhe was still em-ployed byRespondent.As such, Martin testifiedagainst331his self-interest,a factor not to be lightly disregarded.See, e.g.,Unarco Industries,197 NLRB 489,491 (1972);Gateway Transportation Co.,193NLRB 47,48 (1971);andGeorgia Rug Mill,131 NLRB 1304, 1305 fn. 2 (1961).In sum,based on the foregoing,the entire record, andmy assessment of demeanor factors,IcreditGibbs,McClanahan,andMartin over Respondent'switnesseswhere the testimony is in conflict.2.MotivationHaving disposed of all materialcredibilityfactors indispute infavor of theGeneral Counsel,it then follows,and Ifind, that Grischy, Lucas,and Clouse,admitted su-pervisors and agents,threatened employees with variousreprisals including discharge,plant closedown,and plantrelocation to dissuade them from engaging in union ac-tivities.As such, I further find thatRespondent coercive-ly threatened employees in violation of Section 8(axl),as alleged.While the foregoingclearly revealed that Respondentharbored antiunion hostilities,the recordalso disclosedsome factors tending to support Respondent's disputedaction.For example,the recorddisclosed that neitherGibbsnorMcClanahan were model employees. Fromtime to timeeach of themhad received warningsfor vio-lating company rules. (See G.C.Exhs.5 and 6; R. Exh.3.)Thus,noting the various countervailing factors bear-ing on motivation,I find it appropriate to analyze thiscase underWright Line10principles.UnderWright Line,the General Counsel has the initialburden ofmaking a primafacieshowing that Respond-ent'sactions were,at least in part, predicated on unionor other protectedconcertedactivities.Once accom-plished, the burdenthen shifts to Respondent to establishthat it wouldhave takenthe disputed action,apart fromany unlawful considerations."'The overall burden, ofcourse,remainswith the General Counsel toestablish bya preponderanceof the evidencethatRespondent hascommitted the unfair labor practices,as alleged.' 2Applying theWright Linecausationtest to theinstantcase, I fmd that the record clearlysupports a prima facieinferenceof unlawful motivation. Thus, the record con-tains all the elements necessary to establish a prima facecase: activity, knowledge,timing,and animus.The recorddisclosedthatGibbsandMcClanahanwere the twomost activeunion supporters among Re-spondent's employees.Gibbs,the principal union adher-ent, inter alia, held union meetingsat hishome,distribut-ed and posted union literature,and passed around and re-ceived union cards at Respondent's facility.McClanahanassistedGibbsinmany of these undertakings.WhileGibbs exercisedsome caution in concealing his union ac-tivitiesfrom supervisors, the conclusion is inescapable,and I fmd,on the total state of this record, thatRespond-ent learned of these activitiesfrom othersources. Thus,SupervisorCarlos testifiedthat employee James Millstold her that Gibbs "was trying to start a union in the10Wright Line,251 NLRB 1083(1980).11 Id.at 1089.12 Id. at 1088 fn 11. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDshop"and was passing out unioncards. (Tr. 221.) WhileCarlos also testified that shedismissed this information as"rumor" or "hearsay," I have, for reasons noted previ-ously, given no credence to such self-serving assertions.In any event, it is undisputed that Carlos transmittedMills' information aboutGibbs'union activities toGrischy. Supervisor Lucas testified that he first learnedof Gibbs' involvement when employee Carter told himthat there was going to be a unionmeeting.Finally, it isnoted that Plant Manager Tanaka belatedly recalled thatin July 1985 and before he decided to permanently layoff Gibbs he spoke to the latter about hisunion activities.I alsofind that the record clearly supports the infer-ence of company knowledge regarding McClanahan'ssupport for the Union. Thus, McClanahan, credibly testi-fied,inter alia, that he told Supervisors Farley and Brea-kall at an informal gripe sessionin the lunchroom that, ineffect, all of them (employees and supervisors) would bebetter off witha union,but the supervisors disagreed andthey also made various antiunion remarks.However, even in the absence of any directlink, an in-ference of knowledge is appropriate given the surround-ing circumstances.As the Board has recently noted, "[I]thas nothesitated to infer a Respondent's knowledge ofemployees'protected activity where thecircumstancesreasonablywarrant such a finding."Dr.FrederickDa-vidowitz,D.D.S.,277 NLRB 1046 (1985). I find for rea-sonsnoted below, the circumstances clearly warrantsuchan inference.The record disclosed that McClanahan attended unionmeetings,made prounionstatementsto employees andsupervisors,and distributed union cards and literature toemployees at Respondent's facility.While Respondent'ssupervisorsdenied that they were expressly told aboutMcClanahan's union activities, they admit being told byemployees that union cards were passed around and thatunion supporters were identified.Moreover, having previously discredited Respondent'ssupervisorsand noting that McClanahan's union activi-tieswereongoing andextensive, I find no cogent basis toaccept the supervisors' denials, particularly,when, ashere, employeesMills and Carter informed them ofGibbs' union activities and also identified other unionsupporters.) aAs for the"timing" of Respondent's disputed action, itisnoted that the decision to permanently lay off Gibbsand McClanahan came soon after renewed employee in-terest inthe Union. As noted previously, the Union's or-ganizationaldrive that commenced in mid-1984, aftersome initial enthusiasm, stalled that sameyear.However,the record also disclosed that in June or July 1985 inter-est in theUnion revived, largely because of employeedissatisfactionwith the amount of the wageincreasesthey had received. Gibbs, with McClanahan's assistance,resumed his organizationalefforts distributing union liter-ature andpassing out union cards. The credited testimo-is Infinding that the surrounding circumstances clearly warrant an in-ference of company knowledge, vis-a-vis, McClanahan, I find it unneces-sary to also rely on the small-plant doctrine set forth inWiese Plow Weld-ing Co., 123 NLRB 616 (1959), and its progeny It is noted, however, thatRespondent'snormal employee complement consisted of 45 to 50 em-ployeesny disclosed that,during the latter partof July,Supervi-sorClouse tried to restrain those activities,warningGibbs that those responsible for "starting this unionstuff'will be in a"lot of trouble."Tanaka belatedly ac-knowledged that he made reference to Gibbs'union ac-tivities at a counseling session sometime in July.McClanahan was laid off on 2 August.According toCarlos,Gibbs was supposed to be laid off around thattime,but because she needed someone to replace em-ployee Baisden temporarily,Gibbs' layoffwas deferredfor 2weeks.In the circumstances of this case, I am per-suaded that the timing of the layoffs was related toGibbs'andMcClanahan'sstepped-up union activities,and tends to further support the inference of unlawfulmotivation.14Finally,in assessing Respondent's motivation, I mustgive considerable weight to my previous findings of co-ercive statements by various supervisors.By variouslylinking union representation to plant shutdown and lossof jobs;by underscoring the cost of union dues; and bypointing out the impotency of unions,i.e.,"Wickham"situation,) 5 these supervisors clearly conveyed their an-tiunion sentiments.While it is not alleged that PlantManager Tanaka made coercive statements,it is noted,inter alia,that he left the decision whether to recallGibbs in thehands of the supervisors who have engagedin violative conduct. IsOn the basis of the foregoing and the strength of theentireGeneral Counsel's case,I find that the GeneralCounsel has clearly established a prima facie showing ofunlawful motivation.Thisbeing so,and as noted previ-ously,underWright Line,the burden now shifts to Re-spondent to show that it would have taken the disputedaction,notwithstanding the union activities.Respondent,in its brief,denies that the union activitiesof Gibbs and McClanahan were factors in their layoffs"in that the Company was unaware of any union activi-ty."As notedpreviously,the weight of the credible evi-dence clearly belies Respondent's denial of knowledge ofsuch activities.Accordingly,this position is totally un-tenable and is rejected.According to Respondent it laid off Gibbs andMcClanahan,essentially,on the basis of economics (dueto poor sales) and also because both employees had poorrecords forjob performance.Regarding economic considerations,the record dis-closed thatRespondent'ssalesforJuly 1985 was$388,025,and substantially below salesfor July 1984,which amounted to $506,754. (G.C. Exh. 7.) The differ-ential in August,for thesame 2 years,iseven greater:$291,966(1985) to $564,159 (1984).On the other hand,the record disclosed little probative evidence tending to14 It isnoted that Gibbs was not told of any impendinglayoffuntil 16AugustMoreover, while other employees were laid off, they were allshortly recalled or had the opportunity to return Gibbs and McClanahanwere the only employees permanently laid off13 The credible testimony disclosed that Supervisor Carlos pointed outto employees that the Union forced the Company in "Wickham" to closedown and was unable to save the jobs of any of those employees16 Itisalso noted that Tanaka admittedly told Gibbs that if he wasgoing to engage in unionactivity he had better "become areliableworker to succeed " MATAI (U.S.A) INC.supportRespondent'sassertionsthat layoffs regularlyoccur as a concomitant to downturnsin sales.For exam-ple,Respondent's salesin September 1984 were approxi-mately $140,000 less than in the previousmonth,with noprobative showing on this record that any employee waslaid off as a result thereof. Id.1 7The record disclosed that Respondent laid off approxi-mately nineemployees in August 1985 (Tr. 170-172).These layoffs were all of brief duration (generally 1week), and except for Gibbs and McClanahan, all ofthem were recalled by 3 September. t s Clearly, Respond-ent'sdecision not to recall Gibbs and McClanahan wasnot relatedto salesor other ecomonic factors as evenGrischy acknowledged, that "there probably would havebeen work for them to do." (Tr. 181.) Given the vague,undocumented, unreliable, and conclusionary nature ofRespondent's evidence, I find that Respondent has notsatisfied its burden relative to economic factors. Still tobe decided is whether Respondent's decision to lay offGibbs and McClanahan and its refusal to recall them wasbased on their "poor records for job performance,"absent their union activities.Respondent noted that Gibbs and McClanahan had re-ceived writtenwarningsand on one occasion both hadbeen suspended for leaving the barmag machine unat-tended. Further, Respondent alluded to certain attend-ance problems, particularlyMcClanahan's tardiness, asfactorsbearing ontheir poor work performance and inRespondent's decision to permanently lay off Gibbs andMcClanahan.In assessingthe aforenoted factors,as well asthe totalstate of the record, I am persuaded and find that Re-spondent merely seized upon them as a pretext for takingthe disputed action. First, it is noted that while Respond-ent drew attention to written warnings there is no show-ing that such warnings involved misconduct peculiar tothem and not other employees; or, that they receivedmore warnings than other employees. In the circum-stancesof this case, it was incumbent for Respondent todo so, particularly as the record tends to show that Re-spondent issued writtenwarningsfrequently, and only onthe rarest of occasions has anyone been discharged.As for the written warnings given to Gibbs andMcClanahan, Respondent's references thereto appear tobe grossly inflated. For example, it appears that Gibbsdid not receive his first written warning until 25 March1984, some 20 months after he started working for Re-spondent.On that occasion, Gibbs received a warning17Grischy testified that no employee was laid off in August or Sep-tember 1984.The only recordevidence tending to show that any em-ployee was laid off in 1984 came fromGibbs,who testified that "maybeone or two persons"were laid off,and he was uncertain if and whensuch layoffs occurred. While Supervisor Carlos testified that sales gener-ally drop duringApril,May, and June,Respondent did not produce anyrecords for those months for 1984, or for any year prior thereto. Nordoes the record otherwise disclose whether any employees were laid offin 1984 because of lower sales.In these circumstances,Ifind that therecord falls far short of establishing any layoff pattern.18The volume of company sales in September 1985, was almost$550,000 and reached $750,000 the following month. (G.C. Exh. 7.)These figures raise some questions of whether any layoff in 1985 wasnecessary.However,as the layoff of employees generally was not allegedto be unlawful nor was that subject fully litigated,I am precluded frommaking any such finding.333for an "attendance" violation. The document disclosedthat he was unable to report for work because he hadbeen drinking. (G.C. Exh. 6.) Gibbs received two otherwarningsthat year for leavinghismachine unattended,the second such time (October 1984), having resulted ina 3-day suspension. (G.C. Exh. 5.) As for 1985, the only"Employee Warning Report" in Gibbs' file is dated 2August (G.C. Exh. 3), and he denied knowing anythingabout it nor is his signature affixed thereto. As Grischytestified that an employee faces discharge for refusing tosignsuch a warning report, but offeredno explanationwhy Gibbs'signatureisomitted, I find that this docu-ment islargely self-serving and of questionable probativevalue. 19The record clearly disclosed that Gibbswas a desira-ble employee, although therewas an occasional lapse rel-ative to some company rule. I am persuadedfor examplethat Supervisor Carlos requested Gibbs to replace em-ployee Baisden because she knew that he had the capac-ity to do virtually any job and she could reasonably relyon good performance. In that connection, it is noted thatCarlos acknowledged that she did not have any com-plaints in the manner in which Gibbs filled in for Bais-den.As for McClanahan, while Respondent asserted that ittransferredMcClanahan from department to departmentfor poor job performance, there is little probative docu-mentary evidence tending to support this position. Theonly employee warning report McClanahan received wasinOctober 1984 when he and Gibbs left a machine unat-tended. (G.C. Exh. 5.) On 4 April 1985 McClanahan re-ceived a so-called verbal warning for excessivetardiness.He was late a total of seven times in March and on fourof those occasions for periods of less than2 minutes andnever more than 10 minutes and that happened onlyonce.Clearly,Respondent seized upon this tardiness factoras a pretext in permanently laying off McClanahan. Forexample, employee Doug Martin was tardy on 19 occa-sionsduring a 1-month period. Martin also received awritten warning for lateness and in early 1985,was sus-pended for 3 days for continued tardiness. Yet, Respond-ent recalledMartin and permanently laid off McClana-han. CompareSealectro Corp.,280 NLRB No. 15, JD slipop. at 16-18 (May 30, 1986). Even morerevealing is Su-pervisor Carlos' testimony that approximately a third ofRespondent's employees are written up for coming inlate or not showing up for work. In these circumstances,I am persuaded and find that the one attendancewarningGibbs received as well as McClanahan's "verbal warn-ing" for "excessive tardiness" were merely factors seizedupon by Respondent as a pretext for its action. SeeKellerMfg.Co.,237NLRB 712, 717 (1978). (A pretextualreason, of course, supports an inference of an unlawfulone.)Finally,in assessingRespondent's decision to perma-nently lay off Gibbs and McClanahan,it isnoted thatRespondent had never permanently laid off any other19The timeof this warning is also strongly suspect,dated the sameday McClanahan was laid off. 334DECISIONSOF NATIONALLABOR RELATIONS BOARDemployee. I am persuaded and find that Respondenttreated them disparately because of antiunion consider-ations.Accordingly, I find that Respondent has not satis-fied its burden that it selected Gibbs and McClanahan forlayoffs or that it would have permanently laid them offabsent their union activities.In sum,I find that Respondent permanently laid offJohn Gibbs and Christopher McClanahan in violation ofSection 8(a)(3) and(1) as alleged.3.No-distribution ruleIt is undisputed that, at all material times, Respondenthas promulgated and maintained the following rule forits employees at its Springfield, Ohio facility:The breaking of the following rule by employeeswill result in discipline up to and including dis-charge: ... Rule No. 34, distributing matter oncompany premises without permission.It is noted, inter alia, that rule 34 does not delineateworking areas from nonworking areas; nor, does it distin-guishworking time from nonworking time. In otherwords, the rule, unambiguously, is a blanket prohibitionagainstany distribution of literature (implicitly includingunion literature) on company premises without permis-sion. Clearly such a rule is overly broad, at least facially,and tends to inhibit union and other protected concertedactivities. SeeRepublic Station Corp. v. NLRB,324 U.S.793 (1945);Campbell Soup Co.,225NLRB 222, 227(1976);and Stoddard-QuirkMfg.Co.,138NLRB 66(1962). See alsoOur Way, Inc.,268 NLRB 394 (1983).According to Respondent, "Rule 34 was prompted byobscene matter being posted in the Grid Film Depart-ment in 1979." The evidence in support thereof was sup-pliedmainly by Supervisor Breakall, who testified thatsome employees had posted nude pictures on rafters inthe grid film department. Breakall's testimony on thissubjectwas vague, largely uncorroborated, and limited(one incident of posting and no reference to distributionof literature).Noting that I have found Breakall other-wise to be an unreliable witness, I find little reason togive credence to his account of the factors leading torule 34. In any event, I find that Breakall's testimony,even if credited, does not provide justification to denyemployees free access to distribute union literature ontheir own time in nonworking areas at Respondent'sSpringfield facility.Having found that the rule is pre-sumptively invalid, and that Respondent has failed to es-tablish any business justification for the existence thereof,a fortiori, I find that its promulgation and maintenanceviolated Section 8(a)(1), as alleged.20CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.20 Respondent's denial that the rule was enforced is not controvertedby record evidence. Accordingly, I shall recommend dismissal of thecomplaint only insofar as it alleges enforcement See, e g.,HeadquartersPlaza Hotel,276 NLRB 925, 927 fn 12 (1985)2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By telling employees to stop their union activities orface trouble; by threatening employees with a cessationof operations, elimination of all jobs, and a plant shut-down if they selected the Union; and by threatening em-ployees with plant relocation if they selected the Union,Respondentengagedin conduct in violation of Section8(a)(1) ofthe Act.4.By permanently laying off John Gibbs and Christo-pher A. McClanahan because of their activities on behalfof the Union,Respondentviolated Section 8(a)(3) and (1)of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6.The General Counsel has not established by a pre-ponderance of credible evidence that Respondent has en-forced rule 34.THE REMEDYHavingfound that Respondent has engaged in certainunfair labor practices,I shallrecommend that it be re-quired toceaseand desist therefrom and take certain af-firmative actiondesignedto effectuate the policies of theAct.Having found that Respondent permanently laid offGibbs and McClanahan21 in violation of Section 8(a)(3)and (1) of the Act,I shallrecommend that Respondentbe ordered to offer them full and immediate reinstate-ment to their former positions or, if those positions nolonger exist, to substantially equivalent positions withoutprejudice to their seniority or other rights and privileges.I shall also recommend that Respondent be ordered tomake them whole for any loss of earnings suffered as aresult of the discriminationagainst them,by payment ofa sumequal to that which each would have earned,absent the discrimination, with the backpay and interestcomputed in accordance withF.W. Woolworth Co.,90NLRB 289 (1950); andFlorida Steel Corp.,231NLRB651 (1977); see generallyIsisPlumbing Co.,138NLRB716 (1962). In addition, I shall also recommend that anyreference to their terminations be removed from the em-ployees' employment records.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed22ORDERThe Respondent,Matai (U.S.A.) Inc., Springfield,Ohio, its officers, agents, successors, and assigns, shall1.Cease and desist from21 It is alleged thatMcClanahan and Gibbs were permanently laid offabout 2 August and 23 September 1985, respectively. Although I havefound ment to these allegations, it should be noted that Gibbs' layoff ac-tually began a few weeksearlier,but he elected to take vacation time Inany event, this matter can be dealt with effectively at the compliancestage of this proceeding.22 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard andallobjections to them shall be deemed waived for all pur-poses MATAI (U.S.A) INC.(a)Discouraging membership in, or activities on behalfof, a labor organization by permanently laying off em-ployees,or otherwise discriminating regarding hire andtenure of employment,or regarding any term or condi-tion of employment.(b) Telling employees to stop engaging in union activi-ties or face trouble.(c)Threatening employees with a cessation of oper-ations, elimination of all jobs, and a plant shutdown ifthey selected the Union.(d)Threatening employees with a plant relocation iftheyselected the Union.(e) Promulgating and maintaining an overly broad no-distribution rule,which prohibits the distribution ofprinted matter on company premises without permission.(f) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section7 of the Act.2.Take the following affirmative action necessary toeffectuate the policiesof the Act.(a)Immediately reinstateJohn Robert Gibbs andChristopher A. McClanahan to the same or substantiallyequivalent positions,without prejudice to their seniorityor any other rights and benefits previously enjoyed, dis-missing their replacements if necessary and make themwhole for any loss of earnings suffered as a result of thediscrimination against them,in a mannerprovided for inthe remedysectionof thisdecision.(b) Remove from its files any reference to the unlawfuldischarges and notify the employees in writing that thishas been done and that the discharges will not be usedagainst them in any way.(c)Preserve and, on request,make available to theBoard or its agents for examination and copying,all pay-roll records,social security payment records, timecards,personnel records and reports,and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its facility at Springfield, Ohio, copies ofthe attached notice marked"Appendix."23Copies of thenotice,on forms provided by the Regional Director forRegion 9,after being signed by the Respondent's author-ized representative, shall be postedby theRespondentimmediately upon receipt and maintained for 60 consecu-tivedays in conspicuous places including all placeswhere notices to employes are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered,defaced,or covered byany othermaterial.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has takento comply.335IT IS FURTHER ORDERED that the complaint is dis-missed regarding alleged violationsof the Act not foundin this decision.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe NationalLaborRelations Board has found that weviolated the National labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOTdiscourage membership in, or activitieson behalf of,Glass Pottery,Plastics and Allied WorkersInternational Union,AFL-CIO,or any other labor orga-nization by permanently laying off employees,or other-wise discriminating regarding to hire and tenure of em-ployment,or any term or condition of employment.WE WILL NOTtellyou to stop engaging in union ac-tivities or face trouble.WE WILLNOT threaten you with a cessation of oper-ations, elimination of all jobs and a plant shutdown ifyou selected the Union.WE WILL NOTthreaten you with a plant relocation ifyou selected the Union.WE WILL NOT promulgate or maintain an overly broadno-distribution rule,which prohibits the distribution ofprinted matter on company premises without permission.WE WILL NOTin any like or related manner interferewith, restrain,or coerce you in the exercise of the rightsguaranteed you by Section7 of the Act.WE WILL offerJohn Robert Gibbs and Christopher A.McClanahan immediate and full reinstatement to theirformer jobs or, if thosejobsno longer exist,to substan-tially equivalent positions without prejudice to their se-niority or any other rights and benefits previously en-joyed,dismissing their replacements if necessary.WE WILLmake John Robert Gibbs and ChristopherA. McClanahan whole for any loss of earnings or otherbenefits they may have suffered as a result of the dis-crimination against them.WE WILLnotify JohnRobert Gibbsand ChristopherA.McClanahan that we have removed from our filesany reference to their discharges and that the dischargeswill not be used against them in any way.MATAI (U.S.A.) INC.23 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."